Citation Nr: 0923078	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a separate rating for any neurological 
manifestations of the Veteran's service-connected chronic 
musculoskeletal back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1982 until August 
2002.  


This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from a 
February 2003 rating decision.  

The February 2003 rating decision also included claims for 
service connection for other disabilities.  No notices of 
disagreement were filed in regards to those decisions, other 
than in regards to an initial, noncompensable rating 
following the grant of service connection for left plantar 
fasciitis.  A December 2003 rating decision granted a 10 
percent disability rating for left plantar fasciitis.  A 
Statement of the Case was also provided in regards to that 
claim in December 2003.  No substantive appeal was filed in 
regards to that claim.  These claims are not currently before 
the Board.  


FINDINGS OF FACT

The Veteran's service-connected chronic musculoskeletal back 
pain is not manifested by objective, separately ratable 
neurological abnormalities.


CONCLUSION OF LAW

The criteria for a separate rating for neurological 
manifestations of chronic musculoskeletal back pain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
and 4.71a, Diagnostic Code 5295 (prior to September 26, 2003) 
and 4.71a Diagnostic Code 5237 (beginning September 26, 
2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
chronic musculoskeletal back pain.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service treatment.  He was also afforded formal VA 
examinations, most recently in July 2008.  He was also 
provided the opportunity to have a hearing before a Veterans 
Law Judge in October 2005, but cancelled his hearing.  

Merits of the Claim
 
The Veteran has essentially contended that he has 
neurological manifestations of his service-connected chronic 
musculoskeletal back pain, which should be granted separate 
ratings.  

During the course of this appeal the schedular criteria used 
to evaluate the Veteran's disability were amended effective 
September 23, 2002, the date the Veteran's claim was 
received, and were again revised and amended effective 
September 26, 2003. As a result, the Board will evaluate the 
Veteran's disability under the criteria in effect on 
September 23, 2002 and under the criteria that became 
effective September 26, 2003.

In this regard, the Board recognizes that Note 2 of the old 
rating criteria and Note 1 of the General Rating Formula that 
became effective on September 26, 2003, provide that any 
associated objective neurologic abnormalities are to be 
evaluated separately under an appropriate diagnostic code.

The Veteran's service treatment records are generally 
negative as to neurologic abnormalities.  However, an October 
2000 private medical record, from Dr. E.C., formed the 
diagnostic impression that the Veteran had coccygodynia and 
lumbosacral myofascial strain with bilateral sciatica, right 
equal to left.  The Veteran's May 2002 retirement examination 
found the Veteran's lower extremities to be normal and also 
found him neurologically normal.  

The June 2004 VA examination diagnosed the Veteran with 
musculoskeletal back pain, but indicated that the clinical 
finding of a decreased right ankle jerk could suggest 
impingement on a nerve root.  Accordingly, he ordered an MRI 
of the Veteran's back.  The MRI was completed in July 2004 
and reportedly showed a small central disc herniation at L5-
S1, abutting the emerging S1 nerve root.  The radiologist did 
not, however, diagnose degenerative disc disease.  In 
addition, the VA examiner did not have an opportunity to 
comment on the MRI report.  

In its December 2007 remand, the Board found significant the 
following evidence: the June 2004 abnormal clinical finding; 
the VA examiner's comment regarding its possible 
significance; and the report of the July 2004 MRI.  The Board 
concluded that this evidence warranted consideration of 
whether a separate rating would be appropriate for 
neurological manifestations of the service-connected back 
disability, and the matter was remanded for consideration and 
development thereof.

The July 2008 VA examination found the Veteran to complain of 
radicular radiating symptoms in the past year or year and a 
half, in addition to his low back pain.  His low back pain 
was the more frequent and troubling problem.  The Veteran 
reported radiating pain mainly with prolonged driving, but 
sometimes got it in a transient fashion when sitting at work.  

The July 2008 VA examiner found the Veteran's cranial nerves 
2-12 intact.  The examiner also found his motor system to 
reveal normal bulk, tone, and strength, including heel and 
toe walking.  There was no foot dorsiflexors or extensor 
halluces longus weakness.  Deep tendon reflexes were 2+ and 
symmetrical.  The Veteran's ankle flexes were symmetrical, 
both when seated and kneeling.  There was no root like 
sensory loss and straight leg raising was negative.

The July 2008 VA examiner noted that Dr. E.C., in the October 
2000 private medical record, raised the question of sciatica; 
the VA examiner found the Veteran's low back pain to be more 
likely than not secondary to degenerative disc disease than 
to chronic lumbar strain.  The examiner commented that the 
Veteran had developed sciatic pain and symptoms on prolonged 
driving, which was less constant than the low back pain 
mainly elicited by prolonged driving.  Dr. E.C. further noted 
that although the June 2004 VA examiner had noted asymmetry 
of the ankle jerks, that was not observed on examination.  
There can be fluctuations in improvement depending on 
movement in the degenerative disc or combination of the nerve 
roots to pressure or inflammation.  Based on the diminished 
fatigability, diminished endurance functionally, it would be 
as though the Veteran had 20 degrees of lateral flexion to 
the left and right rather than the 35 degrees that was 
mentioned.  The examiner found the Veteran to have 
degenerative disc disease with low back pain, periodic 
radiating pain, and limitation of range of motion without 
focal motor or ferlex findings at this time.  

In this case, the Veteran has not exhibited neurologic 
impairment stemming from his service-connected back 
disability that would necessitate a separate disability 
rating.  While the record does indicate that the Veteran 
experiences sciatic pain at times, there has not been 
identified any neurological pathology consistent with a 
separate neurological disability due to his service-connected 
back disability.  Indeed, the July 2008 VA examiner found the 
Veteran's low back pain to be more likely than not secondary 
to degenerative disc disease than to chronic lumbar strain 
and did not note separate neurological disabilities, such as 
bowel or bladder difficulties, paralysis of the sciatic nerve 
manifested by foot drop, limitation of the muscles of the 
knee, or limitation of flexion.  

Specifically, the July 2008 VA examiner found the Veteran's 
cranial nerves 2-12 intact, and his motor system to reveal 
normal bulk, tone, and strength.  There was no foot 
dorsiflexors or extensor halluces longus weakness and deep 
tendon reflexes were symmetrical.  The Veteran's ankle flexes 
were symmetrical, both when seated and kneeling.  There was 
no root like sensory loss and straight leg raising was 
negative.

There is no evidence of any other additional neurological 
deficiency to warrant a separate disability rating under the 
diagnostic codes pertinent to rating neurological disorders.  
The medical evidence does not indicate that the Veteran 
experiences any bladder or bowel dysfunction.   Accordingly, 
a separate neurological rating is not warranted.


ORDER

A separate rating for neurological manifestations of the 
Veteran's service-connected chronic musculoskeletal back pain 
is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


